DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 124-140 and 142-157 are examined in the instant Office action.

Information Disclosure Statement
The IDS of 9/11/2019 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 124-140 and 142-157 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, the claims are drawn to methods.  According to MPEP Section 2106.04, the claims are drawn to the judicial exceptions of receiving a list of DNA sequences, designing DNA oligonucleotides or synthesis pieces, and creating a plan for adding optimized overhang sequences.  Claims 125 and 135 recite using DNA sequence data.  Claims 126-127  and 133-134 recite receiving lists of DNA fragments.  Claims 128 and 132 recite searching for DNA sequences.  Claims 129-130 and 136-137 recite designing for adding endonuclease recognition sequences and flanking spacer sequences.  
Claim 138 further recites outputting experimental protocol for generating DNA assembly by PCR.  Claims 139-140 recites programming the bioCAD computer system to avoid mis-priming of the DNA oligos and the analyze the assembly pieces for endonuclease recognition sequences.  
Claims 142 and 146 further recite using flanking overlap sequences having different lengths and nucleotide sequences to determine melting temperatures.  Claims 143, 147, 151 and 155 recite outputting a file comprising the at least one sequence of the at least one DNA fragment with flanking overlap sequence.  Claims 144, 148, 152, and 156 recite annotations of features within the at least one sequence of the at least one DNA fragment with flanking overlap sequence.  Claims 145, 149, 153, and 157 recite outputting protocol for the assembly based on the plan.  
The fact pattern of the claims is analogous to the fact pattern in Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014), which was also found to not be patent eligible.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the review article of Miller et al. [Genomics, volume 95, 2010, pages 315-327] teaches that using computer software for computer designing and assembly of DNA sequences is routine and conventional in the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting Rejection #1:
Claims 124-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 13 of U.S. Patent No. 10,373,703 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to assembly of scar-less predetermined DNA sequences.  Even though this instant application is a divisional of ‘703, the subject matter of the instant claims and the parent claims are not patentably distinct.  While the claims of ‘703 recite additional subject matter relative to the instant set of claims, the claims of ‘703 anticipate the instant set of claims.

Double Patenting Rejection #2:
Claim 150 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,703 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to assembly of scar-less predetermined DNA sequences.  Even though this instant application is a divisional of ‘703, the subject matter of the instant claims and the parent claims are not patentably distinct.  While the claim of ‘703 recites additional subject matter relative to the instant claims, the claim of ‘703 anticipates the instant claim.

Double Patenting Rejection #3:
Claim 154 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,703 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to assembly of scar-less predetermined DNA sequences.  Even though this instant application is a divisional of ‘703, the subject matter of the instant claims and the parent claims are not patentably distinct.  While the claim of ‘703 recites additional subject matter relative to the instant claims, the claim of ‘703 anticipates the instant claim.

Related Art
The document of Hillson et al. [ACS Synthetic Biology, volume 1, 7 December 2011, pages 14-21; on IDS] studies j5 DNA assembly design automation software.  In other words, the document of Hillson et al. supplements the disclosure of the instant application by giving details about the software that is used to design the assembly of DNA.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
The claims are free of the prior art because the prior art does not teach using computer software to create a plan for adding optimized overhang sequences to each of the DNA oligos, where the software system selects overhang length and creates alternatives to repeated homologous overhang sequences.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1672                                                                                                                                                                                                        9 October 2022